Citation Nr: 0212309	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  


(The issue of entitlement to service connection for a back 
disorder, on the merits, will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, documents that she had honorable 
active service from April 1977 to April 1981.  The service 
department has also verified earlier service, commencing in 
April 1973 and apparently continuing to April 1977, although 
the veteran has not submitted a DD Form 214 for that period 
of service. 

In November 1981 the veteran filed a claim seeking, among 
other things, service connection for her back.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denied the veteran's claim.  She was 
notified of the RO's decision and her appellate rights in a 
letter dated in July 1982.  The veteran did not appeal the 
decision.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the RO in 
Waco, Texas, which determined that the veteran had not 
submitted new and material evidence to reopen her claim of 
entitlement to service connection for a back condition.  The 
veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case.  In July 2000 
the veteran perfected her appeal, and the issue has been 
properly certified to the Board.  

Upon completion of the present decision, the Board will be 
undertaking additional development on the matters of 
entitlement to service connection for a back disorder, on the 
merits, pursuant to authority granted by 67 Fed. Reg. 3,009, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 3003) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.

FINDINGS OF FACT

1.  In a decision dated in July 1982, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The veteran was notified of the RO's decision 
and of her appellate rights.  She did not initiate an appeal 
of the RO's July 1982 rating decision, and therefore it was 
final.

2.  Since the July 1982 RO rating decision that the veteran 
was not entitled to service connection for a back condition, 
the appellant has submitted evidence bearing directly and 
substantially on the specific matters under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the appellant's claim of entitlement to 
service connection for a back disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal complaints of low back pain.  
The veteran was diagnosed with low back strain.  She was also 
diagnosed with mechanical low back pain, and placed on 
limited duty due to a congenital back defect and extra 
vertebra.  Examination indicated a transitional vertebra 
manifested by partial lumbarization of the first sacral 
segment (S1).  Her separation examination noted continued 
complaints of back pain.  

In December 1981 the veteran was afforded a VA medical 
examination, during which she complained of constant back 
pain, stiffness, and cracking.  Clinical evaluation revealed 
range of motion on flexion to 90 degrees; on extension to 
35 degrees; lateral flexion to 35 degrees bilaterally; and 
rotation to 45 degrees bilaterally.  X-rays of the lumbar 
spine revealed adequate height and alignment.  The disk 
spaces were unremarkable and there were no abnormalities seen 
in the vertebral appendages.  The veteran was diagnosed with 
chronic low back strain.  

The RO denied the veteran's claim of entitlement to service 
connection for a back condition, listed as a transitional 
vertebra, in a rating decision dated in July 1982.  According 
to the RO the veteran's back condition in service was acute, 
transitory, and self-limiting, without residual disability.  
The veteran was notified of the RO's decision and her 
appellate rights.  She did not appeal.

In April 1999 the RO received a claim from the veteran 
seeking to reopen her claim of entitlement to service 
connection for a back condition.  She submitted treatment 
records from the VA Medical Center dated in May 1999, which 
revealed continued complaints of back pain.  Treatment 
records from Dr. L. Massey also reveal complaints of low back 
pain.  Dr. C. Sessions indicated treatment for the veteran's 
service-connected knees.  

The veteran was afforded another VA examination in August 
1999, which noted low back pain particularly when walking.  
Physical examination revealed no particular lumbar tenderness 
or perivertebral muscle spasm or rigidity.  She had range of 
motion to 90 degrees on flexion; to 40 degrees on extension; 
to 40 degrees on lateral flexion bilaterally; and to 45 
degrees on rotation bilaterally.  X-rays revealed narrowing 
of disc spaces with osteophyte formation, noted to be 
consistent with degenerative changes of the lumbar spine.  
The radiology report also states that spondylolysis of L5 
(the fifth lumbar vertebra) was seen, as well as grade-1 
spondylolisthesis involving the L5-S1 space.  The examiner's 
diagnostic impression was lumbar spondylosis and 
spondylolisthesis.

As noted above, in a rating decision dated in September 1999 
the RO determined that the veteran had not submitted new and 
material evidence to reopen her claim of entitlement to 
service connection for a back condition.  

The veteran continued to receive outpatient treatment for her 
low back condition from the VA Medical Center from October 
1999 to June 2001.  Her diagnoses have included low back 
strain, L5/S1 focal contral disc protrusion, and backache 
with sciatica.  In a letter dated September 7, 2000, Dr. J. 
Wolf from the Denton VA Clinic opined that the veteran's back 
condition was related to the rigors of active service.  Dr. 
Wolf noted that the veteran had no history of back problems 
prior to service.  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC provided by 
the RO in June 1999, July 1999, and May 2000, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate her claim.  More specifically, in a 
letter dated June 7, 1999, the RO advised the veteran that 
she needed to produce medical evidence of a current back 
condition, evidence that her current back condition was first 
manifest or diagnosed in service, and medical evidence 
etiologically linking her current condition to service.  In 
addition, the RO advised the veteran of VA's obligation to 
obtain medical evidence from VA treatment facilities and 
military sources.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

Therefore, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board observes that the VCAA has left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f) (as enacted in section 3(a) 
of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Notwithstanding the lack of a diagnosis during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§  
20.200, 20.302.  

The RO denied the veteran's claim of entitlement to service 
connection for a back condition in a rating decision dated in 
July 1982.  The veteran was notified of the RO's decision and 
her appellate rights.  She did not appeal.  The July 1982 RO 
rating decision became final.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
Evans, supra.

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the RO's July 1982 rating decision, the veteran has 
submitted treatment records with diagnoses of a current back 
disability.  A VA examination conducted in August 1999 
diagnosed lumbar spondylosis and spondylolisthesis.  The 
veteran has also submitted a statement from Dr. J. Wolf, 
which notes that there was no complaint of a back condition 
prior to service.  Dr. Wolf opined that the veteran's current 
back condition was due to her active service.  Inasmuch as 
said evidence was not a part of the evidence of record at the 
time of the July 1982 RO rating decision, it is new.  
38 C.F.R. § 3.156(a).  Furthermore, the Board is of the 
opinion that said evidence does contribute to a more complete 
picture of the circumstances surrounding the veteran's 
current back condition, and that it therefore is also 
material.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

Therefore, and for the reasons stated above, the veteran's 
claim of entitlement to service connection for a back 
condition is hereby reopened.


ORDER

The claim of entitlement to service connection for a back 
condition is reopened.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

